Citation Nr: 0710813	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-07 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of a spinal injury.

2.  Entitlement to service connection for claimed residuals 
of a head injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military duty from October 1956 
to May 1958.  He also had service in the US Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The claim has been remanded twice, the 
first remand occurring in March 2004 and the second remand 
happening I April 2005.  The claim has since been returned to 
the Board for review.

The issue of entitlement to service connection for the 
residuals of a head injury is addressed in the REMAND portion 
of the decision below and that issue is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service medical records were destroyed in 
the 1971 fire at the National Personnel Records Center 
(NPRC).

3.  The veteran claims to have injured his back while in the 
service.  In support of his assertions, he has provided 
"buddy" statements.

4.  The veteran now suffers from disabilities of the back.

5.  A VA medical doctor has etiologically linked the 
veteran's current back disabilities with his military service 
despite the lack of corroborating service medical records.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
veteran's spinal injury residuals were caused by or the 
result of the veteran's military service.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue (involving the 
back) given the favorable nature of the Board's decision with 
regard to the issue of entitlement to service connection for 
the residuals of an injury to the back.  

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2006), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993). This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006).  The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has held that when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The veteran has claimed that while he was in service, but on 
leave, he injured his back after being involved in a tractor 
accident in March 1957.  The veteran contends that after 
being injured, he received treatment at Shands Hospital in 
New Albany, Mississippi, and was subsequently returned to 
duty in the US Army.  To support his assertions, he has 
provided "buddy" statements attesting to the assertion that 
the veteran was involved in a tractor accident.  

As a part of processing the veteran's claim, the VA attempted 
to obtain the veteran's service medical records.  Those 
records were sought because it was believed that they could 
either confirm or refute the veteran's assertions involving 
the accident and subsequent treatment.  The VA contacted the 
National Personnel Records Center (NPRC), which, in turn, 
informed the VA that the veteran's service medical records 
were unavailable.  NPRC has reported that the veteran's 
medical records were not on file and were possibly destroyed 
in a fire at that facility.  In cases where the veteran's 
service medical records are unavailable (or, as in this case, 
probably destroyed) through no fault of the claimant, there 
is a "heightened duty" to assist the veteran in the 
development of the case.  38 U.S.C.A. § 5107(a) (West 2002 & 
Supp. 2005).  See generally McCormick v. Gober, 14 Vet. App. 
39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The heightened duty to assist includes the obligation to 
search for alternate methods of proving service connection.

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The Court has further held that the "duty to assist" the 
appellant includes advising him that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 
469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  In this instance, the 
veteran has provided "buddy" statements which have been 
submitted as confirmation of an accident that led to a spinal 
disability(ies).  

As a result of the Board's Remands of March 2004 and April 
2005, a VA doctor was asked to provide an opinion as to 
whether the veteran was now suffering from disabilities of 
the spine that could be etiologically linked with the 
veteran's military service.  A VA doctor provided an 
assessment of the veteran in October 2004.  On that 
assessment, the doctor diagnosed the veteran as suffering 
from cervical spondylosis with left upper extremity 
radiculopathy and lumbar spondylosis.  A second doctor 
provided a qualifying opinion in May 2005 when he stated that 
the veteran's "current symptomatology is at least as likely 
as not related to his military service."  That same doctor 
added, in an addendum dated July 2005, that the veteran's 
cervical spondylosis with left upper extremity radiculopathy 
and anterior cervical discectomy with fusion at C5-6 were 
related to the veteran's military service.  

A contrary opinion was not provided or obtained.  As such, to 
put it in perspective, a VA doctor has provided an opinion 
that corroborates, without the benefit of the veteran's 
service medical records, the veteran's claim.  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005); see also 38 C.F.R. § 3.102 (2006).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  The Court pointed out in Gilbert that 
under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the veteran prevails.  In view of the 
foregoing, the Board finds that the evidence is, at least, in 
equipoise.  Because the evidence is in equipoise, and since 
the appellant is supposed to be afforded the benefit-of-the-
doubt (especially in cases involving lost or destroyed 
service medical records), the Board concludes that the 
veteran did indeed suffer from an injury to the spine while 
he was in service and that he now suffers from disabilities 
that have been etiologically linked to that accident.  
Therefore, service connection is granted.


ORDER

Entitlement to service connection for the residuals of an 
injury to the veteran's spine is granted.  


REMAND

The other issue on appeal involves entitlement to service 
connection for the residuals of a head injury.  The record 
reflects that in the March 2004 and April 2005 Board Remands, 
the Board specifically asked for additional medical 
information, including an opinion, concerning the veteran's 
claimed head injury.  A review of documents received after 
the March 2004 Remand indicates that a definitive diagnosis 
was not given.  Because such a result was not achieved, the 
April 2005 Remand specifically asked that a VA medical 
provider scribe an opinion that specifically addressed the 
contentions raised by the veteran.  Upon reviewing the 
medical documents obtained after the April 2005 Remand, the 
Board is of the opinion that the requested information was 
not obtained.  

In other words, upon reviewing the claims folder, it is the 
Board's opinion that the AMC did not comply with the remand 
instructions.  In Stegall v. West, 11 Vet. App. 268 (1998), 
the Court held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  As the medical documents obtained did not 
specifically attain the information needed by the Board, the 
claim must be returned to the RO for the requested 
information.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC for the following 
development:

1.  The veteran should once again be 
scheduled for another examination for the 
purpose of determining whether the 
veteran now suffers from a disability or 
disease of the head/brain that can be 
etiologically linked to an incident that 
occurred while the veteran was in 
service.  The examination results should 
be phrased in the terms "more than 
likely", "less than likely", or "more 
likely than not".  It is recommended 
that such an examination be accomplished 
by a neurologist if one is available to 
examine the veteran.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.

2.  Following completion of the 
foregoing, the AMC must review the 
examination report and ensure that the 
above requested development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the AMC should re-
adjudicate the issue on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and the accredited 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


